Citation Nr: 0200143
Decision Date: 01/07/01	Archive Date: 03/15/02

DOCKET NO. 98-14 352A                DATE JAN 07, 2001

THE ISSUES

1. Whether the August 1984 decision of the Board of Veterans'
Appeals (Board) should be revised or reversed on the grounds of
clear and unmistakable error (CUE).

2. Whether the December 1988 decision of the Board should be
revised or reversed on the grounds of CUE.

3. Whether the June 1998 decision of the Board should be revised or
reversed on the grounds of CUE.

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to November
1963.

In August 1984 the Board denied service connection for an acquired
psychiatric disease and entitlement to an effective date prior to
August 13, 1982, for compensation for postoperative residuals of a
left medial meniscectomy.

In December 1988 the Board denied reopening service connection for
an acquired psychiatric disorder.

In June 1998 the Board denied reopening service connection for a
right knee disorder, status post-medial meniscectomy, and a claim
for an effective date, prior to August 13, 1982, for reinstatement
of a 10 percent rating for service-connected status post left knee
medial meniscectomy. The Board denied service connection for
compensation benefits for residuals of a traumatic injury to the
brain, claimed as a neurological disorder, under 38 U.S.C.A. 1151
(West 1991 & Supp. 2001), service connection for hematuria,
compensation benefits for residuals of a right hand fracture under
38 U.S.C.A. 1151, and an effective date, prior to December 27,
1991, for assignment of a 100 percent rating for service-connected
schizophrenia.

Prior to the final decision on the veteran's motion for revision or
reversal of the prior Board decisions at issue, he submitted
additional evidence and argument in support of his motion.

The evidence submitted consists of duplicate medical and lay
evidence already of record and considered herein. There is also
statements and briefs containing arguments in support of the claims
for CUE in the prior Board decisions that are duplicate or
cumulative of arguments previously of record and considered herein.
The three new medical statements date between October 2001 and
December 2001 are not relevant to the issue of CUE in the prior
Board decisions because this evidence was not of record at the time
of the prior Board decisions. 38 C.F.R. 20.1405(b) (2001).

- 2 -

On December 10, 2001 the Board received the veteran's motion to
advance his appeal on the Board's docket. Since a decision on the
instant motion has been completed, the motion to advance the motion
on the Board's docket is rendered moot. Consequently, the motion is
denied. 38 U.S.C.A. 501(a), 7102(c) (West 1991); 38 C.F.R. 20.3(l)
(2001).

The veteran, who is the moving party, has challenged the Board's
August 1984, December 1988 and June 1998 decisions on the grounds
of CUE. 38 U.S.C.A. 5109A and 7111; 38 C.F.R. 20.1400, 20.1403
(2001); VAOPGCPREC 01-98. The new statutory and regulatory
provisions permit a moving party to demand review by the Board to
determine whether CUE exists in an appellate decision previously
issued by the Board. As far as can be discerned from the veteran's
numerous statements, he is not alleging CUE in the August 1984
decision with respect to the issue of entitlement to effective
date, prior to August 13, 1982, for compensation for postoperative
residuals of a left medial meniscectomy. In order for there to be
a valid claim of CUE, the correct facts, as they were known at the
time, must not have been before the adjudicator or the proper laws
or regulations must have been incorrectly applied. Russell v.
Principi, 3 Vet. App. 310, 313 (1992).

A valid claim for clear and unmistakable error requires some degree
of specificity as to what the alleged error is and, unless it is
the kind of error that, if true, would be clear and unmistakable
error on it face, persuasive reasons must be given as to why the
result would have been manifestly different but for the alleged
error. See Fugo v. Brown,, 6 Vet. App. 40, 44 (1993). In this case,
he has not raised a specific error of fact or law regarding that
issue.

FINDINGS OF FACT

1. The correct facts were before the Board at the time of the
August 1, 1984 Board decision and the regulatory provisions extant
at the time of the August 1, 1984 Board decision were correctly
applied.

- 3 -

2. The correct facts were before the Board at the time of the
December 15, 1988 Board decision and the regulatory provisions
extant at the time of the December 15, 1988 Board decision were
correctly applied.

3. In April 12, 2001 and September 5, 2001 decisions, the United
States Court of Appeals for Veterans Claims (Court) vacated the
Board's June 4, 1998 decision.

CONCLUSIONS OF LAW

1. The decision of August 1, 1984 did not contain CUE. 38 U.S.C.A.
5109A, 7104, 7111 (West 1991); 38 C.F.R.  20.1400-20.1411 (2001).

2. The decision of December 15, 1988 did not contain CUE. 38
U.S.C.A. 5109A, 7104, 7111; 38 C.F.R. 20.1400-20.1411.

3. In the absence of a final decision, the Board has no
jurisdiction to adjudicate the merits of the motion for revision of
the Board's June 4, 1998 decision based on CUE. 38 U.S.C.A. 7111
(West Supp. 2001); 38 C.F.R. 20.1400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In August 1984 the Board denied service connection for an acquired
psychiatric disease.

The evidence of record and considered at the time of the August
1984 Board decision included the service medical records, post-
service VA and private medical evidence, personal hearing testimony
and statements in support of the veteran's claim.

- 4 -

The Board held that the service medical records did not show
diagnosis or treatment for an acquired psychiatric disease. The
Board held that a psychosis was not shown during the initial post-
service year. The Board determined that the evidence did not show
that the initial post-service diagnosis of schizophrenia was
related to active service. The Board also determined that the post-
service diagnosis of a personality disorder was a developmental
defect for which service connection was not available. The Board
concluded that an acquired psychiatric disease was not incurred in
or aggravated by during active service, and schizophrenia could not
be presumed to have been incurred during active service.

In December 1988 the Board denied a claim to reopen service
connection for an acquired psychiatric disorder.

The evidence added to the record and considered at the time of the
December 1988 Board decision included a statement from a social
worker, a newspaper article, personal hearing testimony and
statements in support of the veteran's claim.

The Board held that the August 1984 decision was final, based on
the evidence then of record. The Board also held that the evidence
added to the record since the prior decision did not establish a
new factual basis to support service connection for an acquired
psychiatric disorder.

The veteran claims that the Board committed CUE in the August 1984
and the December 1988 decisions. He has submitted numerous
statements and briefs in connection with his CUE claims. The
majority of his contentions and allegations do not necessarily
pertain to the issue of whether either Board decision contains CUE.
Rather, they consist of general statements regarding his inservice
and post-service history, allegations of fraud by the military
and/or VA, claims of due process denial and statements regarding
disabilities that were not part of the prior Board decisions. Many
of his statements also express general disagreement as to how the
facts were weighed at the time of the prior Board decisions.

- 5 -

The Board has attempted to discern from the veteran's voluminous
statements and briefs the nature of his allegations of CUE in the
prior Board decisions. He argues that the correct facts as they
were known at the time were not before the Board. He alleges that
the Board did not obtain or review his service medical records that
are dated from 1961 to 1963. He also contends that a statement or
testimony from his company commander, Captain Kimball, had been
removed from his service records. He argues that this would have
demonstrated deterioration in his mental health during service by
showing his inability to perform his assigned duties. He argues
that VA failed to assist him by developing relevant evidence from
Captain Kimball or by attempting to make sense out of the many
contradictions in his military records.

He also argues that very important service personnel records were
missing from his claims folder at the time of the prior Board
decisions. He contends that VA destroyed his 1965 VA
hospitalization records in which he had reported that he had a
psychiatric history during active service. He argues that VA failed
to conduct a mental status examination at the time of the March
1964 VA examination.

He contends that the Board committed CUE by using the negative
findings in that examination to deny his claim for service
connection. He argues that the Board committed CUE because it
failed to consider that he had been diagnosed with schizophrenia at
the time of the VA hospitalizations in 1980 and 1982. He argues
that the Board committed CUE by failing to consider the 1983 VA
medical opinion which related his psychiatric disorder to active
service.

The veteran argues that the Board committed CUE by failing to apply
the laws and regulations regarding presumptive service connection
because he had been diagnosed with schizophrenia in January 1964 at
the North Hollywood Mental Health Clinic, which was during the
initial post-service year. He also argues that the Board failed to
consider the statement and diagnosis of paranoid schizophrenia
rendered by AM, A.C.S.W., which established a diagnosis of paranoid
schizophrenia during active service and also during the initial
post-service year.

- 6 -

The veteran argues that the Board committed CUE in the prior
decisions by failing to obtain medical records from several VA
Medical Centers, the Social Security Administration and the U.S.
Department of Education.

Criteria

Motions for review of prior Board decisions on the grounds of CUE
are adjudicated pursuant to the Board's Rules of Practice at 38
C.F.R. 20.1400-1411. Pursuant to 38 C.F.R. 20.1404(b), the motion
alleging CUE in a prior Board decision must set forth clearly and
specifically the alleged CUE, or errors of fact or law in the Board
decision, the legal or factual basis for such allegations, and why
the result would have been different but for the alleged error. See
Disabled American Veterans et. al. v. Gober, No. 99-7061 (Fed. Cir.
December 8, 2000) (Upholding all of the Board's rules of practice
involving CUE claims, except the last sentence of Rule 1404(b) that
stated "Motions which fail to comply with the requirements set
forth in this paragraph shall be denied.") The regulations have now
been amended to comply with this decision. 66 Fed. Reg. 35902-35903
(effective July 10, 2001).

The provisions of 38 U.S.C.A. 7111; 38 C.F.R. 20.1403 pertain to
what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made. (2)
Special rule for Board decisions issued on or after July 21, 1992.

- 7 -

For a Board decision issued on or after July 21, 1992, the record
that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days before such record was transferred to the Board for
review in reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error. (1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board decision. (2)
Duty to assist. The Secretary's failure to fulfill the duty to
assist. (3) Evaluation of evidence. A disagreement as to how the
facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

"It must be remembered that clear and unmistakable error is a very
specific and rare kind of error." Fugo v. Brown, 6 Vet. App. 40, 43
(1993).

Analysis

The Board recognizes that a CUE motion is not a claim or
application for VA benefits.

- 8 -

Therefore, duties associated with such claims or applications are
inapplicable, including notification under 38 U.S.C.A. 5103(a) of
the existence of evidence which might complete a claimant's
application for benefits; and VA's duty to assist in the
development of such claims. 38 C.F.R. 20.1411(c) and (d).

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A.
5107(b) nor the provisions of reopening claims on the grounds of
new and material evidence under 38 U.S.C.A. 5108 apply to CUE
motions. 38 C.F.R. 20.1411(a) and (b). A CUE motion is not an
appeal and, with certain exceptions, is not subject to the
provisions of 38 C.F.R. Parts 19 and 20 which relate to the
processing and disposition of appeals. 38 C.F.R. 20.1402.

CUE is the kind of error, of fact or law, that when called to the
attention of later reviewers compels the conclusion, to which
reasonable minds could not differ, that the result would have been
manifestly different but for the error. A valid claim for CUE
requires some degree of specificity as to what the alleged error is
and, unless it is the kind of error that, if true, would be CUE on
it face, persuasive reasons must be given as to why the result
would have been manifestly different but for the alleged error. See
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

In order for there to be a valid claim of CUE, the correct facts,
as they were known at the time, must not have been before the
adjudicator or the proper laws or regulations must have been
incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313
(1992). A difference of opinion as to how the evidence was weighed
is not CUE. An appellant "must assert more than just a disagreement
as to how the facts were weighed or evaluated." Russell, quoted in
Allin v. Brown, 6 Vet. App. 207 (1994).

The Board has original jurisdiction to determine whether CUE exists
in a prior final Board decision. Such review may be initiated by
the Board, on its own motion, or by a party to that decision. 38
C.F.R. 20.1400.

- 9 -

A party that disagrees with the Board's denial of a motion for
revision based on CUE in a prior Board decision can appeal that
determination to the Court. 38 U.S.C.A. 7111; 38 C.F.R. 20.1400,
20.1409(d).

August 1984 & December 1988 Board Decisions

The veteran claims that the Board committed CUE in the August 1984
and the December 1988 decisions. Many of the veteran's statements
express general disagreement as to how the facts were weighed at
the time of the prior Board decisions rather than whether the
correct facts, as they were known at the time, were before the
Board. These arguments are no more than disagreement with how the
Board weighed the facts; such cannot establish CUE. 38 C.F.R.
20.1403(d).

The veteran argues that the correct facts as they were known at the
time were not before the Board because the Board did not obtain or
review his service medical records that are dated from 1961 to
1963. The evidence shows that the RO requested the veteran's
service medical records in January 1964 in connection with his
application for service connection for left knee and right hand
injuries filed earlier that month. The evidence shows that the RO
received the veteran's service medical records in April 1964. They
included his January 1961 medical entrance examination and his
November 1963 medical separation examination.

The service medical records do not show treatment or diagnosis of
schizophrenia. In fact, the psychiatric examination at separation
from service was normal. The evidence also shows that the RO made
a second request for additional service hospitalization records in
June 1983. This request was made in response to the veteran's March
1983 testimony and his statements that he underwent psychiatric
evaluations while stationed at Fort Devens, Massachusetts and in
Heidelberg, Germany during active service.

- 10 -

The National Personnel Records Center responded in July 1983 that
there were no hospitalization records at these facilities. The
August 1984 decision shows that the Board considered the available
service medical records at that time. The Board stated that the
service medical records did not show a diagnosis or treatment for
an acquired psychiatric disease. In this case, the correct facts
pertaining to active service, as they were known at the time, were
before the Board and properly considered by the Board in the August
1984 decision.

The veteran contends that a statement or testimony from his company
commander, Captain Kimball, had been removed from his service
records. He also argues that very important service personnel
records were missing from his claims folder at the time of the
prior Board decisions. He does not contend that this evidence was
of record and not considered at the time of the prior Board
decisions. He argues that this evidence would have demonstrated
deterioration in his mental health during service by showing his
inability to perform his assigned duties. He argues that VA failed
to assist him by developing relevant evidence from Captain Kimball
or by attempting to make sense out of the many contradictions in
his military records. 

The veteran's claim is not an allegation of CUE because he
acknowledges that this evidence was not before the Board at the
time of the April 1984 and December 1988 decisions. The veteran's
assertion that the Board committed CUE because it failed to obtain
the statement of Captain Kimball, service personnel records and to
develop relevant evidence is an argument that there is CUE by a
failure in the duty to assist.

Again, the Board notes that 38 C.F.R. 20.1403(d)(2) provides that
the Secretary's failure to fulfill the duty to assist is not CUE.
Under this section, the failure to obtain additional service
personnel records could not amount to CUE, and the veteran's
assertion of CUE on this basis must fail.

Given the veteran's many allegations of conspiracy and fraud by VA,
insofar as he alleges that these records were removed from the
claims folder and destroyed, the Board will address his argument.

- 11 -

This is a claim that the correct facts as they were known at the
time of the August 1984 decision were not before the Board.
However, even assuming that such records were before the Board at
the time of the August 1984 decision and not considered, the
veteran has not provided any specific argument or persuasive
reasons as to why the result would have been manifestly different
but for the alleged error.

A valid claim for CUE requires some degree of specificity as to
what the alleged error is and, unless it is the kind of error that,
if true, would be CUE on it face, persuasive reasons must be given
as to why the result would have been manifestly different but for
the alleged error. See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).
The veteran only argues that these records would have demonstrated
deterioration in his mental health during service by showing his
inability to perform his assigned duties. He does not contend that
the evidence included a medical diagnosis of schizophrenia during
active service.

To the extent that he claims Captain Kimball's statements and
testimony would have included a diagnosis of a psychiatric
disorder; this would not have manifestly changed the outcome of the
August 1984 decision. As acknowledged by the veteran in his
February 1964 application for compensation, Captain Kimball is a
person other than a physician. As a lay person, Captain Kimball
would not have been competent to render a medical diagnosis of
schizophrenia or any other psychiatric disease during or subsequent
to active service. Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992) (Court held that a witness must be competent in order for
his statements or testimony to be probative as to the facts under
consideration).

It cannot be concluded that the result, had the alleged statements
of Captain Kimball and other service personnel records been
considered, would have been manifestly different but for the
alleged error. The veteran's contentions constitute no more than a
disagreement as to how the Board weighed the facts in the August
1984 decision and such cannot establish CUE. 38 C.F.R.
20.1403(d)(3).

- 12 -

The Board notes the decision in Hayre v. West, 188 F.3d 1327, 1333
(Fed. Cir. 1999) that held that where there is a breach of the duty
to assist in which VA fails to make more than a single request for
pertinent service medical records specifically requested by the
claimant and fails to provide the claimant with notice explaining
the deficiency, the claim does not become final for purposes of
appeal. However, in this case, the RO made more than a single
request for pertinent service medical records.

The RO requested and received the veteran's service medical records
in connection with his January 1964 application for service
connection. The evidence also shows that the RO made a second
request for additional service hospitalization records in June
1983. The RO specifically requested hospitalization records and
psychiatric evaluations, which the veteran alleged occurred at Fort
Devens, Massachusetts and in Heidelberg, Germany. Further, Hayre
pertained to a case involving CUE in an RO decision concerning a
disability which was subsequently granted service connection; the
effective date was the gravamen of that case.

The facts of this case are different as it involves a claim of CUE
in a Board decision. Moreover, in Hayre it was held that even if
the Court found that a breach of the duty to assist occurred, then
such a breach is not an error of the sort that should be
contemplated in a CUE analysis. In Bustos v. West, 1179 F.3d 1378,
1381 (Fed. Cir. 1999), the United States Court of Appeals for the
Federal Circuit held that in order to establish a valid CUE claim,
"the claimant must show that an outcome-determinative error
occurred, that is, an error that would manifestly change the
outcome of a prior decision." Here, the veteran does not
persuasively argue how the alleged hospitalization records and
psychiatric evaluations would have changed the prior Board
decisions.

The veteran's testimony of record at the time of the August 1984
Board decision shows that the veteran was not made aware of any
diagnosis at that time. The November 1963 medical separation
report, which would have been completed subsequent to such
hospitalizations and evaluations, shows that the psychiatric
examination was normal.

- 13 -

In addition, the evidence at that time did not show a medical
diagnosis of schizophrenia during the initial post-service year;
therefore a presumption in favor of service connection was not
applicable. Finally, there was no competent medical evidence of
record at that time which related the post-service diagnosis of
schizophrenia to any incident or event of active service.

The veteran contends that VA destroyed his 1965 VA hospitalization
records in which he had reported that he had a psychiatric history
during active service. Initially, the Board notes that there is no
support for his allegation that VA destroyed any of his medical
records. The veteran does not contend that these facts were before
the Board and not considered at the time of the prior Board
decisions.

He has also not argued how this would have manifestly changed the
outcome of the August 1984 decision even assuming this evidence was
of record and not considered by the Board. The veteran does not
allege that he was hospitalized for psychiatric problems or that he
was diagnosed with a psychiatric disorder at that time. The fact
that he related having a psychiatric history during active service
would not have changed the outcome since he is not competent to
render a medical diagnosis or a medical opinion relating post-
service psychiatric disease to active service. Espiritu v.
Derwinski, 2 Vet. App. at 494.

The veteran argues that VA failed to conduct a mental status
examination at the time of the March 1964 VA examination. The Board
notes that the VA physician who conducted that examination did
report that the veteran's attitude was cooperative and his
emotional status was normal.

He also argues that the Board committed CUE in the prior decisions
by failing to obtain medical records from several VA Medical
Centers, the Social Security Administration and the U.S. Department
of Education. These are nothing more than claims that VA failed in
its duty to assist the veteran at that time. Again, the regulations
provide that the failure to fulfill the duty to assist is not CUE.
38 C.F.R. 20.1403(d)(2).

- 14 -

The veteran contends that the Board committed CUE by using the
negative findings in the March 1964 VA examination to deny his
claim for service connection. The August 1984 Board decision
included the VA physician's findings that the veteran's attitude
was cooperative and his emotional status was normal. The Board
noted that there was no psychiatric diagnosis made. In the analysis
the Board stated that this examination, which had been performed
during the initial post-service year, did not disclose psychiatric
abnormality.

The correct facts as they were known were before the Board and
properly used in its analysis. The veteran provides no argument as
to how the outcome would have been manifestly different had the
Board not considered the VA physician's findings. There would still
have been no diagnosis of schizophrenia during the initial post-
service year and a presumption in favor of service connection would
have not been applicable. His argument is only disagreement as to
how the Board weighed the facts in the August 1984 decision and
such cannot establish CUE. 38 C.F.R. 20.1403(d)(3).

He argues that the Board committed CUE because it failed to
consider that he had been diagnosed with schizophrenia at the time
of the VA hospitalizations in 1980 and 1982. The August 1984 Board
decision shows that the Board considered the 1980 and 1982 VA
hospitalization reports. Neither report shows a diagnosis of
schizophrenia. Rather, the diagnoses were narcissistic personality
disorder, depression, resolved transient psychosis and dysthymic
disorder. He also argues that the Board committed CUE by failing to
consider the 1983 VA medical opinion which related his psychiatric
disorder to active service.

The August 1984 Board decision shows that the Board considered the
1983 VA hospitalization records. While these hospitalization
records show the veteran was diagnosed with chronic paranoid
schizophrenia during that time, they do not include a medical
opinion relating schizophrenia or any other psychiatric disorder to
active service.

- 15 -

Again, the correct facts as they were know at that time were before
the Board and properly considered in the August 1984 decision. His
argument amounts to no more than a disagreement as to how the Board
weighed the facts in the August 1984 decision and such cannot
establish CUE. 38 C.F.R. 20.1403(d)(3).

The veteran argues that the Board committed CUE by failing to apply
the laws and regulations regarding presumptive service connection
because he had been diagnosed with schizophrenia in January 1964 at
the North Hollywood Mental Health Clinic, which was during the
initial post-service year. The Board did not fail to apply the laws
and regulations regarding presumptive service connection. There
were no medical records from the North Hollywood Mental Health
Clinic or any other facility showing a diagnosis of schizophrenia
during the initial post-service year.

The August 1984 decision shows that the Board considered the
provisions regarding presumptive service connection and determined
that they were not applicable to his case. In fact, in March 1986
the RO requested medical records from the North Hollywood Mental
Health Clinic in connection with the veteran's claim to reopen
service connection. That facility responded later that month via a
copy of the VA letter and a post-it note indicating that they were
not in business until 1973. The Board noted in the December 1988
decision that records from that facility could not be obtained
based on the information provided by the veteran. The regulatory
provisions extant at the time of the August 1984 and December 1988
Board decisions were correctly applied and the veteran's argument
has no merit.

The veteran argues that the Board failed to consider the statement
and diagnosis of paranoid schizophrenia rendered by AM, A.C.S.W.,
which established a diagnosis of paranoid schizophrenia during
active service and also during the initial post-service year. This
statement was received in December 1985 in connection with the
veteran's claim to reopen service connection. The social worker
recalled referring the veteran to the North Hollywood Mental Health
Clinic for psychiatric care shortly after the veteran's release
from active service.

- 16 -

The December 1988 decision shows that the Board did consider that
statement. The Board noted that this was a statement from a social
worker and it was not supported by clinical documentation. The
Board further noted that the RO requested medical records from the
North Hollywood Mental Health Clinic and that they could not be
obtained. Consequently, the correct facts as they were known at the
time of the December 1988 decision were before Board. The diagnosis
of paranoid schizophrenia in that statement does not constitute a
competent medical diagnosis of schizophrenia during the veteran's
initial post-service year.

There was no indication that she possessed the requisite medical
knowledge or education to render a probative opinion involving
medical diagnosis or medical causation. See Edenfield v. Brown, 8
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74
(1995); Espiritu, 2 Vet. App. at 494. The Board did not fail to
apply the laws and regulations pertaining to presumptive service
connection. The issue on appeal at that time was whether the
evidence submitted was new and material, and if so, whether it
provided a new factual basis for allowing the claim. 38 U.S.C.A.
4004(b); 38 C.F.R. 19.194.

The Board determined that her statement was not supported by a
competent medical diagnosis. See Moray v. Brown, 5 Vet. App. 211,
214 (1993) (lay assertions of medical causation cannot service as
the predicate to reopen a claim under 5108). Therefore, this
evidence did not establish a new factual basis by showing a
diagnosis of schizophrenia during the veteran's initial post-
service year.

Again, the veteran's argument amounts to no more than a
disagreement as to how the Board weighed the facts in the December
1988 decision and such cannot establish CUE. 38 C.F.R.
20.1403(d)(3).

For these reasons, the Board concludes that the decision of August
1, 1984 and the decision of December 15, 1988 did not contain CUE.
38 U.S.C.A. 5109A, 7104, 7111 (West 1991); 38 C.F.R.  20.1400-
20.1411 (2000).

- 17 -

June 1998 Board Decision

In June 1998 the Board denied reopening service connection for a
right knee disorder, status post-medial meniscectomy, and a claim
for an effective date, prior to August 13, 1982, for reinstatement
of a 10 percent rating for service-connected status post left knee
medial meniscectomy. The Board denied service connection for
compensation benefits for residuals of a traumatic injury to the
brain, claimed as a neurological disorder, under 38 U.S.C.A. 1151
(West 1991 & Supp. 2001), service connection for hematuria, service
connection or compensation benefits for residuals of a right hand
fracture under 38 U.S.C.A. 1151, and an effective date, prior to
December 27, 1991 for assignment of a 100 percent rating for
service-connected schizophrenia.

In an April 12, 2001 decision and a September 5, 2001 decision,
which amended the April 12, 2001 Order, the Court vacated the
Board's June 4, 1998 decision.

All final Board decisions are subject to revision on the basis of
CUE except for those decisions which have been appealed to and
decided by the Court, and decisions on issues which have
subsequently been decided by the Court. 38 C.F.R. 20.1400 (2000).

The Court has vacated and remanded the Board's June 4, 1998
decision that was challenged on the basis of CUE in the veteran's
motion. Thus, there is no final decision for the Board to review on
the basis of CUE.

In the absence of a final decision, the Board has no jurisdiction
to adjudicate the merits of the motion for revision of the Board's
June 4, 1998 decision based on CUE. 38 U.S.C.A. 7111 (West Supp.
2001); 38 C.F.R. 20.1400 (2000). Accordingly, the Board does not
have jurisdiction to adjudicate the merits of the motion and it is
dismissed without prejudice.

- 18 -

ORDER

The motion for revision of the August 1984 Board decision based on
CUE is denied.

The motion for revision of the December 1988 Board decision based
on CUE is denied.

The motion for revision of the June 1998 Board decision based on
CUE is dismissed.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 19 -



